01/17/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                        Assigned on Briefs December 4, 2017

       JEFFREY BRYAN DUGGAN V. MICHELLE DENISE DUGGAN

                 Appeal from the Chancery Court for Tipton County
                     No. 25871    William C. Cole, Chancellor


                            No. W2016-02496-COA-R3-CV


Wife challenges the trial court’s correction of the final divorce decree pursuant to Tenn.
R. Civ. P. 60.01 by correcting the type of alimony awarded and adding an end date for
the payment of alimony. Finding no abuse of discretion, we affirm the decision of the
trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which CHARLES D. SUSANO,
JR., and KENNY W. ARMSTRONG, JJ., joined.

Vicki L. Green, Millington, Tennessee, for the appellant, Michelle Denise Duggan.

Autumn Blaise Chastain, Memphis, Tennessee, for the appellee, Jeffrey Bryan Duggan.

                                        OPINION

        Michelle Denise Duggan (“Wife”) filed a complaint for divorce against Jeffrey
Bryan Duggan (“Husband”) on March 5, 2008. A final hearing was held on October 14,
2010, and the trial court entered a final decree on June 30, 2011. The final decree states,
in pertinent part, as follows:

       4. It further appearing to the Court that the Plaintiff has been a homemaker
       and is currently in school with an anticipated date of graduation being in
       August, 2011, and it is further anticipated that the Plaintiff will finish all
       her prerequisites and will at that point in time be qualified to teach school.
       5. It appearing to the Court that the Plaintiff is economically disadvantaged
       as compared to the Defendant; that there is a need for alimony and an
       ability to pay.
       6. It further appearing to the Court that the Defendant should pay to the
       Plaintiff a total monthly sum of $2,300.00, of which $854.00 is child
       support and the remaining amount shall be deemed rehabilitative alimony.

       In July 2013, Wife filed a petition for civil contempt and to modify the parenting
plan and child support. As a result of this petition, the trial court entered an order on
March 5, 2014, providing, inter alia, that “[e]xcept as expressly modified by the terms of
this Order, all terms of the . . . June 30, 2011 Final Decree of Divorce shall remain in full
force and effect.”

       In April 2016, Husband filed a petition to modify child support based upon the
parties’ older child reaching the age of majority. Wife admitted that the child had
reached majority but denied that Husband was entitled to a reduction in child support.
The matter was heard on June 27, 2016, and, on August 18, 2016, the trial court entered
an order reducing Husband’s child support obligation.

      On August 18, 2016, Husband filed the pleading at issue here: a “Motion to
Correct Final Decree to Classify the Type of Alimony and Include the Ordered End
Date.” In his motion, Husband alleged, in pertinent part, the following:

       4. Counsel submits that the order entered does not accurately reflect the
       order of the court as it contains clerical mistakes and that such errors were
       articulated to counsel for the Mother prior to submission of the order.
       5.     Specifically, the order incorrectly identifies the alimony as
       Rehabilitative Alimony, but the court ordered the alimony as transitional
       alimony to the Mother which would be modifiable. Secondly, though the
       order includes the paragraph indicating that Mother would complete her
       schooling and be eligible to teach in August of 2011, it does not specifically
       include that August 2011 would be the end date for the transitional alimony
       as ordered by the court.
       6. Counsel for Mr. Duggan respectfully asks this court to correct the errors
       of those orders and submits in support of the motion the following:
              A. Counsel for Mr. Duggan and Counsel for Mother met with Ms.
       Ziarko, attorney for mother at the time of the divorce and reviewed her file.
       A review of Ms. Ziarko’s file indicated that Ms. Ziarko had received the
       correspondence from attorney for Mr. Duggan regarding the errors with the
       proposed order. The review of the file also revealed that Ms. Ziarko had
       not informed Counsel that she submitted the order. Attached is the letter
       from Ms. Ziarko’s file from attorney for Father.
              B. Counsel for Mr. Duggan has attached her notes from the trial
       which indicate the alimony was to be Transitional Alimony in the amount
       of $1446 and was to end August 2011.


                                            -2-
             C. Counsel for Mr. Duggan has also included the Court blotter for
      the hearing which also reflects that the alimony was to be Transitional
      Alimony.
             D. Counsel for Mr. Duggan also points out that Mother knew that
      Mr. Duggan did not owe the continued alimony when the Order on her
      Petition for Civil Contempt and to Modify Parenting Plan and Child
      Support filed December 2013 was entered in March 2014.
             E. Father has never missed a payment ordered for support, alimony,
      or property/debt division payments since the divorce.
             F. Only after receiving the final payment of the school loan debt and
      the modification of child support when the oldest child graduated high
      school did Mother proceed on the theory that Mr. Duggan owed the
      alimony beyond August 2011 and she did so by filing that the money be
      enforced by an administrative wage assignment in the State of Mississippi.

Husband asked that the final decree be corrected to identify the alimony as transitional
and to add language to show August 2011 as the end date for the alimony.

       Wife entered a response in opposition to Husband’s motion to correct the final
decree with respect to alimony. She admitted that the word “rehabilitative” should be
changed to “transitional.” Otherwise, she asserted that the decree represented the order
of the court. Wife admitted that counsel for Husband sent a letter dated June 11, 2011, to
attorney Elizabeth Ziarko. She further responded:

      A./B. . . . Counsel would further show to the Court that the Clerk of the
      Court, on January 12th, 2011, notified counsel for both parties that no order
      had been entered. That in April of 2011, Ms. Ziarko forwarded her
      proposed order to the attention of counsel for [Husband], and suggested that
      if she did not agree with the wording in the proposed decree that she should
      prepare her own version, and both should be submitted for the Court’s
      approval. Ms. Ziarko received no alternative proposed order, and
      submitted her order to the Court. On June 21st, 2011, counsel for
      [Husband], instead of an order, suggested changes to the order that had
      already been submitted, and . . . the submitted order was entered by the
      Court on June 30th, 2011. . . .
      C. Counsel for the Respondent did not receive a copy of the attachments to
      the motion but assumes the Court docket blotter speaks for itself with
      regard to the transitional alimony.
      D. Respondent denies the allegations in subparagraph (D) of the Motion to
      Correct Final Decree to Classify the Type of Alimony and Include the
      Ordered End Date, and if her rights are to be affected thereby, demands that
      [Husband] provide evidence thereof.


                                          -3-
          E. Respondent denies the allegation in subparagraph E. of the Motion to
          Correct Final Decree to Classify the Type of Alimony and Include the
          Ordered End Date, and would show to the Court that [Husband] is
          substantially in arrears with regard to the payment of transitional alimony.
          F. Respondent admits that she has sought the assistance of the State of
          Mississippi to collect on back due sums, and would show to the Court that
          she has limited resources with which to proceed against the financially
          more secure [Husband]. All other allegations are speculative and therefore
          are denied, and if Respondent’s rights are to be affected thereby, she
          demands strict proof thereof.

       This matter was heard before the trial court on August 25, 2016. The court
determined, in its order entered on October 20, 2016, that the final decree contained
clerical errors and an omission that should be corrected pursuant to Tenn. R. Civ. P
60.01. The court, therefore, ordered as follows:

          1. That the Alimony erroneously listed as “Rehabilitative Alimony” in the
          Final Decree presented in this case should be corrected to read
          “Transitional Alimony” as reflected in the court blotter and the recollection
          of the court and that the Transitional Alimony was modifiable.
          2. The Transitional Alimony was not intended to last indefinitely, certainly
          not to August 2016, and was to correspond with Mother graduating and that
          this intent was erroneously omitted from the Final Decree.
          3. The court finds that any alimony already received up to the date of
          August 25, 2016, that had already been collected through the Mississippi
          Department of Human Services, State Disbursement Unit, P.O. Box 23094,
          Jackson MS 39225-3094 under Case Number 619101588A shall not be
          repaid by Mother. No Cause Number is associated with this matter as there
          is no Mississippi Order, but instead was an administrative action to garnish
          alimony taken by the State of Mississippi as requested by Mother.
          4. As of August 25, 2016, no alimony arrearage is owed and as such the
          arrearage is set at zero ($0); any obligation to pay alimony is terminated.[1]
          5. This Order is intended to correct the clerical [errors] of the Final Decree
          of Divorce specifically stated above and does not alter or amend any other
          provisions of the Final Decree.

       Wife appeals from the trial court’s October 20, 2016 order and argues that the
court erred in retroactively modifying the final divorce decree to end the alimony.




1
    According to Husband’s brief, he discontinued his alimony payments as of August 2011.
                                                   -4-
                                          ANALYSIS

       Rule 60.01 of the Tennessee Rules of Civil Procedure provides, in pertinent part:

       Clerical mistakes in judgments, orders or other parts of the record, and
       errors therein arising from oversight or omissions, may be corrected by the
       court at any time on its own initiative or on motion of any party and after
       such notice, if any, as the court orders.

Rule 60.01 applies “to correct errors in a judgment which cause the judgment to fail to
reflect the court’s ruling accurately.” Addington v. Staggs, No. 88-214-II, 1989 WL
5453, at *3 (Tenn. Ct. App. Jan. 27, 1989); see also Anderson v. Anderson, No. W2007-
01220-COA-R3-CV, 2008 WL 5263384, at *6 (Tenn. Ct. App. Dec. 17, 2008) (quoting
Addington).

        In reviewing a trial court’s decision to grant or deny a Rule 60.01 motion, an
appellate court applies an abuse of discretion standard. Jackman v. Jackman, 373 S.W.3d
535, 541 (Tenn. Ct. App. 2011). A trial court abuses its discretion when it “causes an
injustice by applying an incorrect legal standard, reaches an illogical result, resolves the
case on a clearly erroneous assessment of the evidence, or relies on reasoning that causes
an injustice.” Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011) (citing Wright
ex rel. Wright v. Wright, 337 S.W.3d 166, 176 (Tenn. 2011)). Under the abuse of
discretion standard, the appellate court’s role is not to substitute its judgment for that of
the trial court, but rather to presume that the trial court’s decision is correct and to review
the evidence “in the light most favorable to the decision.” Id. at 105-06 (citing Wright,
337 S.W.3d at 176).

        In the present case, based upon the record, we find no abuse of discretion in the
trial court’s order correcting the final decree pursuant to Tenn. R. Civ. P. 60.01. In its
order, entitled “Order Correcting Error in Final Decree Classifying the Type of Alimony
and Including the Ordered End Date,” the court provided that it was correcting the decree
“as reflected in the court blotter and the recollection of the court.” Specifying an end
date for the alimony is consistent with the provision of the final decree stating that Wife
was “in school with an anticipated date of graduation being in August, 2011,” at which
point she would be “qualified to teach school.” The court also stated: “This Order is
intended to correct the clerical orders of the Final Decree of Divorce specifically stated
above and does not alter or amend any other provisions of the Final Decree.”




                                             -5-
                                      CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against the appellant, Michelle Denise Duggan. We deny the
appellee’s request for attorney fees on appeal.


                                                 ________________________________
                                                 ANDY D. BENNETT, JUDGE




                                          -6-